DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (JP 2004-043070) in view of Sawai (US PG Pub 2010/0239335).
For claim 1:  Abe et al. teaches a sheet conveyance device (see Fig. 1, a sheet conveyance system within a printer and the printer itself) comprising: a conveyor 10 (see Figs. 1 and 2, the device of Fig. 2 within the context of Fig. 1) configured to convey a sheet S in a sheet conveyance path  (see Fig. 1, pathway seen in Fig. 1) and contact the sheet S in a contact range within and narrower than a passage range where the sheet passes through the sheet conveyance path in a width direction of the sheet (see Fig. 2, since the construction of the conveyor 10 is as two belts 10, the contact range is narrower than the sheet contacting the belts 10); and a discharger 10 configured to remove static electricity from the sheet that the conveyor is conveying in the sheet conveyance path (see Translated Abstract, eliminating needle member 19), wherein the discharger 19 is disposed at an intermediate position in the sheet conveyance path in a range different from the contact range and close to the sheet that the conveyor is conveying in the sheet conveyance path (see Fig. 2, the element 19 is provided proximate to the sheet conveyor in the sheet conveyance path, the elements 19a, 19b in particular form the discharge being in a range different from the contact range, since it is the region between the two contact portions 10).
For claim 2:  Abe et al. teaches the sheet conveyance device according to claim 1 wherein the conveyor 10 is an endless belt disposed in the contact range in the width direction of the sheet (see Figs. 1-3).
For claim 3:  Abe et al. teaches the sheet conveyance device according to claim 2, wherein the discharger 19a, 19b is disposed at a center of the belt or downstream from the center of the belt in a conveyance direction in which the sheet conveyor conveys the sheet in the sheet conveyance path (see Fig. 2, the elements 19a, 19b satisfy being disposed at a center of the belt 10 as seen in Fig. 2).
For claim 6:  Abe et al. teaches the sheet conveyance device according to claim 1 and further teaches that the discharger 19, 19a, 19b is disposed close to at least one end of the sheet in the width direction of the sheet that the conveyor is conveying in the sheet conveyance path (see Fig. 2, at least considering the regions 19a, 19b exterior to the belts 10, the discharger 19 is also disposed close to the ends of the sheet).
For claim 8:  Abe et al. teaches the sheet conveyance device according to claim 1 and wherein the discharger is a static elimination needle 19 (see Translated Abstract).
For claim 9:  The combination of Abe et al. and Sawai teaches the sheet conveyance device according to claim 1, and Abe et al. further teaches an image forming apparatus (see Fig. 1) comprising a transfer belt  (see Fig. 2, treat the roller and shaft as the conveyor, the transfer belt in addition to the conveyor) a fixing device 12a, 12b (see Fig. 1) and a sheet conveyance device according to claim 1 (see rejection of claim 1 above, Figs. 1 and 2, the interpretation of the conveyor as the shaft and the roller satisfies the limitations of claim 1 with the belt being an additional element in this claim) wherein the sheet conveyance device is configured to convey the sheet in the sheet conveyance path from the transfer belt to the fixing device (see Figs. 1 and 2, driving the sheet via the belt moves the sheet along in the conveyance path).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (JP 2004-043070) and Sawai (US PG Pub 2010/0239335) as applied to claim 1 and further in view of Kuma (US PG Pub 2016/0306313).
For claim 4:  The combination of Abe et al. and Sawai teaches all of the limitations of claim 4 except a contact assist mechanism configured to assist contact the sheet with the conveyor.  However, Kuma teaches providing a conveyor system 55, 60, 61 (see Fig. 3) with a contact assist mechanism configured to assist contact the sheet with the conveyor (see Fig. 3, paragraph 47).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Abe et al. and Sawai to provide the conveyor system with a contact assist mechanism configured to cause the sheet to contact the conveyor the purpose of facilitating conveyance of the substrate in the sheet advance direction.
For claim 5:  The combination of Abe et al., Sawai and Kuma teaches the sheet conveyance device according to claim 4 and Kuma further teaches that the contact assist mechanism is a suction fan (see paragraph 42, 47, suction fan 62) where a position of the discharger substantially coincides with the position of the suction fan in a conveyance direction in which the conveyor conveys the sheet in the sheet conveyance path (see Figs. 5 and 6, in general all of the components, discharger, sheet conveyor and fan are provided in a coincidental position of the sheet conveyance path in the sheet conveyance direction, the discharge element 80a, 80b  is shown to be particularly proximate to the fan 62 in Kuma).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (JP 2004-043070) and Sawai (US PG Pub 2010/0239335) as applied to claim 1 above, and further in view of Horinouchi (JP 60-192633).
For claim 7:  The combination of Abe et al. and Sawai teaches all of the limitations of claim 7 except a shift mechanism configured to move the discharger in the width direction of the sheet so that the discharger is disposed close to at least one end of the sheet in the width direction of the sheet that the conveyor is conveying in the sheet conveyance path according to a size of the sheet.  However, Horinouchi et al. teaches making the electrical discharge body 7 a movable element (see Translated Abstract; the element 7 appears to move widthwise along the cylinder surface, see Fig. 1).  It would have been obvious to one ordinary skill in the art at the time the invention was made to modify the invention of Abe et al. and Sawai to make the discharge body movable as taught by Horinouchi et al. for the purpose of targeting the discharging effect to the surface of the substrate.
Response to Arguments
Applicant's arguments filed on December 27, 2021 have been fully considered but they are not persuasive. Applicant argues that the amendment to claim 1 requiring that the discharger is disposed at a position that overlaps with a position of the conveyor in the conveyance direction in which the conveyor conveys the sheet overcomes the Abe et al. reference and argues that Abe et al. does not teach that the discharger 19 overlap with a position of the conveyor in the conveyance direction as shown in Fig. 2.  Examiner disagrees.  The provision of the notches 19c implies that the discharger 19 overlaps with the conveyor 10 since the notches would not be necessary if the end of the conveyor 10 did not protrude into the notches 19c.  Nevertheless, in light of the inconclusive nature of Fig. 2 and the requirement in dependent claim 3, a secondary reference Sawai demonstrating provision of discharger elements directly in the middle portion of the conveyor 300 is relied upon.  Since Applicant has argued that the discharger 19 is outside of the extension of the conveyor 10, a rearrangement of the discharger 19 to overlap with the conveyor 10, as is shown in Sawai, would enable a size reduction of the device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/Primary Examiner, Art Unit 2853